DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 and 5-14 are currently under examination. Claim 4 has been cancelled. Claims 13-14 are newly added. Claims 3 and 5 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 3-4 is withdrawn. Among them, claim 4 has been cancelled.
Regarding claims 1, 3-6 and 8-12, the rejection 35 U.S.C. 102(a)(1) as being anticipated by Yada et al. (EP 1249455 A1, applicants submitted in IDS) is withdrawn.
Regarding claim 2,the rejection under 35 U.S.C. 103 as being unpatentable over Yada et al. as applied to claim 1 is withdrawn.
New grounds of rejection with respect to claims 13-14 are set forth below.
New Grounds Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-3 and 5-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yada et al. (EP 1249455 A1, applicants submitted in IDS).
Regarding claims 1-2, Yada et al. teach a process of making phosphonium salt catalyst liquid ([0068]-[0069]) for the telomerization of butadiene comprising steps of charging Pd(OAc)2 ( Group 10 transition metal), triethylamonium 3-(diphenylphosphino)benzenesulfonate (applicant’s phosphorus ligand) and 2,7-octadien-1-ol (applicant’s alkenyl compound) in water ([0002] and [0065]-[0070]).
Although Yada et al. do not specific disclose the order of addition of each compound as per applicant claims 1-2, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, in  particularly the additions prior the chemical reaction occurs ([0065]-[0071]). See MPEP § 2144.04.
Regarding claims 3-5, as discussed above, the process taught by Yada et al. comprises 2,7-octadien-1-ol as the instant claims.
Regarding claims 6-9, as discussed above, the process taught by Yada et al. comprises a hydrophilic aromatic phosphine ligand of triethylamine 3- (diphenylphosphino)benzenesulfonate as the instant claims.
Regarding claim 10, as discussed above, the process taught by Yada et al. comprises Pd(OAc)2 as the instant claim.
Regarding claims 11-12, Yada et al. teach the telomerization of butadiene  as the instant claims ([0069]-[0070]).
Regarding claims 13-14, as discussed above, the process taught by Yada et al. comprises Pd(OAc)2, 2,7-octadien-1-ol  and 3-(diphenylphosphino)benzenesulfonate (applicant’s phosphorus ligand) as the instant claim.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/21/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicant argued that Yada fails to teach a method for producing a catalyst liquid comprising method steps in the order as recited. For example, Yada does not teach first performing addition of an alkenyl compound and addition of a phosphorus ligand, and then performing addition of a Group 6 to 11 transition metal catalyst as set forth in claim 1.
It was common at the time of filing to add a phosphorus ligand to a metal catalyst to prepare a reactive species and then add an alkenyl compound to convert the alkenyl compound to another substance. In contrast, the presently claimed subject matter requires addition of an alkenyl compound and a phosphorus ligand, and then performing addition of a Group 6 to 11 transition metal catalyst. 
Applicant argued that the claimed subject matter achieves unexpected results in view of Yada. In this regard, the instant Specification paragraphs [0007], [0009], [0029], and Table 1, which disclose that by adding the transition metal catalyst after addition of an alkenyl compound and a phosphorus ligand, the transition metal catalyst can be prevented from being blackened during storage of the catalyst liquid. Thus, contrary to the assertions set forth in the Office Action, the order of the steps does provide new and unexpected results over the cited art. 

Applicant argued that whereas Examples 4 and 6 of Yada do relate to use of an alkenyl compound, a phosphorus ligand, and a transition metal, due to the different order of the steps, the method of Yada is not considered to avoid formation of an unstable complex of a Group 6 to 11 transition metal catalyst and phosphorus ligand, for example, or provide for early formation of a stable n-allyl complex of an alkenyl compound, a phosphorus ligand and a Group 6 to 11 transition metal catalyst as described in paragraph [0011] of the specification. 
Applicant argued that there is a clear nexus between the claimed subject matter and the unexpected results and that the claimed subject matter is commensurate in scope with the unexpected results insofar as claim 2 is directed to a method requiring the use of an alkenyl compound and a phosphorus ligand followed by addition of a Group 6 to 11 transition metal catalyst. 
The Office respectfully disagrees. As discussed above, Yada et al. clearly teach alkenyl compound 2,7-octadien-1-ol ([0027]).
Yada et al. teach a process of making phosphonium salt catalyst liquid ([0068]-[0069]) for the telomerization of butadiene comprising steps of charging Pd(OAc)2 ( Group 10 transition metal), triethylamonium 3-(diphenylphosphino)benzenesulfonate 
Although Yada et al. do not specific disclose the order of addition of each compounds, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, in  particularly the additions prior the chemical reaction occurs ([0065]-[0071]). See MPEP § 2144.04.
Applicant is reminded that patents are part of the literature of the art, relevant for all they contain, and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP2123).
The unexpected results listed in Table 1 and 2 is insufficient to overcome the rejection of claims 1-9, 12-14 and 16-20 as set forth in the last Office action mailed on August 5, 2015 because:  the results demonstrated in Tables 1 and 2 are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). Distilled water. The results presented in the Table 1 used water. However the current claims do not recite using water.
(2). Sulfolane. The results presented in the Table 1. used sulfolane. However the current claims do not recite using sulfolane.
(3).Alkenyl compound. The results presented in the Table 1 used a selected 2,7-octadien-1-ol. However the current claims recite using other alkenyl compounds.
2. However the current claims recite using other Group 6 to 11 transition metal catalyst.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (water, sulfolane, alkenyl compound, transition metal catalyst, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 1-3 and 5-14 under 35 U.S.C.103 (a) as set forth in the above office action stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738